EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2017-0083728, filed on 2017/06/30.

Response to Arguments

3.	Applicant’s arguments, see P. 10-11, filed 04/28/2017, with respect to Rejections under Double Patenting have been fully considered and are persuasive. The Rejections under Double Patenting have been withdrawn.

Allowable Subject Matter

4.	Claims 1-16 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

KIM et al. (US PGPub./Pat. 20130341651) teach a sensor substrate includes a base substrate, a black matrix pattern, a sensing electrode pattern, a driving electrode pattern, and at least one bridge line. The black matrix pattern is disposed on the base substrate and divides the base substrate into a light transmission area and a light blocking area. The sensing electrode pattern includes a plurality of first unit patterns arranged in association with a first direction. The driving electrode pattern includes a plurality of second unit patterns arranged in association with a second direction and disposed adjacent to the plurality of first unit patterns. The at least one bridge line is connected between at least two of the plurality of first unit patterns or between at least two of the plurality of second unit patterns.

KWON et al. (US PGPub./Pat. 20160378224) teach a flexible display device may include a display panel providing a base surface and a touch screen disposed on the base surface. The display panel may include a plurality of light emitting areas and a non-light emitting area disposed adjacent to the light emitting areas. A plurality of touch electrodes and a plurality of insulating layers of the touch screen may have a mesh shape through which openings corresponding to the plurality of light emitting areas are defined. Accordingly, a flexibility of the flexible display device is improved, and the touch electrode is prevented from being cracked.



“…an anti-reflection pattern layer disposed directly on an upper surface of the first metal pattern layer or the second metal pattern layers…” (Claim 1),

“…forming a second metal layer (ML2) and an anti-reflection material layer (RML) which substantially covers the second metal layer on the first insulating layer, and forming a second metal pattern layer (MPL2) comprising a plurality of second conductive lines and a second anti-reflection pattern layer which has the same pattern as the second metal pattern layer by substantially simultaneously etching the second metal layer and the anti- reflection material layer, wherein part of the first metal pattern layer overlaps at least part of the active pattern layer along a direction orthogonal to an upper surface of the base layer, and part of the second metal pattern layer overlaps at least part of the active pattern layer along the direction orthogonal to the upper surface of the base layer…” (Claim 12),

 in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 





/VINH T LAM/Primary Examiner, Art Unit 2628